Cite as 2015 Ark. App. 667

                    ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-14-968


BOBBY H. WEATHERFORD,                             Opinion Delivered   NOVEMBER 18, 2015
REBECCA S. DOWNING, AND
TERRY K. WEATHERFORD                              APPEAL FROM THE WHITE
                  APPELLANTS                      COUNTY CIRCUIT COURT
                                                  [NO. CV-2009-241]
V.
                                                  HONORABLE TOM HUGHES,
ARKANSAS RECLAMATION                              JUDGE
COMPANY, LLC, THE KENNETH H.
SANSON REVOCABLE TRUST, and                       APPEAL DISMISSED
THE PEGGY J. SANSON REVOCABLE
TRUST
                      APPELLEES



                                DAVID M. GLOVER, Judge


        Appellants Bobby H. Weatherford, Rebecca S. Downing, and Terry K. Weatherford

(collectively “Weatherfords”) appeal the White County Circuit Court’s decision denying their

petition to confirm and quiet title in 1.37 acres by either adverse possession or boundary by

acquiescence. We dismiss this appeal because we do not have a final, appealable order.

        The Weatherfords filed their petition to confirm and quiet title in March 2009 against

appellees Arkansas Reclamation Company, LLC (ARC), the Kenneth H. Sanson Revocable

Trust, and the Peggy J. Sanson Revocable Trust (jointly the Sanson Trusts).1 ARC and the

Sanson Trusts filed separate answers denying the Weatherfords’ claims; the Sanson Trusts also


        1
            The Sanson Trusts purchased the land in question in 2005 and sold it to ARC in
2007.
                                  Cite as 2015 Ark. App. 667

filed a separate counterclaim alleging the tort of abuse of process. The Weatherfords

responded to the Sanson Trusts’ counterclaim. The Weatherfords then filed an amended

petition to confirm and quiet title, to which both ARC and the Sanson Trusts responded.

After a hearing on the merits and the filing of posttrial briefs, the trial court denied the

Weatherfords’ petition to confirm and quiet title. The Weatherfords timely filed this appeal.

       Although neither party raises the issue, the question whether an order is final and

subject to appeal is jurisdictional, which our court will raise sua sponte. Jacobs v. Collison,

2015 Ark. App. 420. Here, the trial court never addressed the Sanson Trusts’ counterclaim.

When a trial court does not rule on a counterclaim, it is still outstanding, and the resulting

order is not final. Berry v. Moon, 2011 Ark. App. 78. Because the order is not final and

appealable, the appeal must be dismissed.

       Appeal dismissed.

       HIXSON and HOOFMAN, JJ., agree.

       Lightle, Raney, Streit & Streit, LLP, by: Susannah R. Streit, for appellants.

       Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C., by: Alex T. Gray, for appellees.




                                               2